Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 9
Cancelled: None
Added: None
Therefore, claims 1-9 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2016/0139671 A1, hereinafter “Jun”) in view of Obana et al. (US 2015/0348378 A1, hereinafter “Obana”) and Takashima et al. (US 2008/0296072 A1, hereinafter “Takashima”).

As to claim 1, Jun (Fig. 20A) discloses an electronic device (2000) comprising: 
a top panel (2070) including an operation surface (Para. 0181);  
a position detector (Fig. 2 element 2040) configured to detect a position of an input operation performed on the operation surface (Para. 0180);  
a first vibration element (2020) disposed in a first area from among a plurality of areas into which the operation surface is partitioned (Fig. 22A element outside 2210; Para. 0181, haptic elements outside local region 2210; Fig. 28A element 2810), and configured to generate a natural vibration selectively within the first area (Fig. 28B element 2841; Para. 0231), in response to being driven by a first drive signal to generate the natural vibration on the operation surface (Fig. 28C element 2841; Para. 0184, 0231, the vibration elements are independently controlled);  
a second vibration element disposed in a second area from among the plurality of areas (Fig. 22A element 2210; Para. 0181, haptic elements for the local region 2210; Fig. 28A element 2832), and configured to generate the natural vibration in the ultrasonic range selectively within the second area (Fig. 28B element 2841; Para. 0229), in response to being driven by a second drive signal to generate the natural vibration on the operation surface (Fig. 23 step 2350; Para. 0206);  
a sound outputter (Fig. 1 element 282; Para. 0080);  
a storage (230) configured to store first data in which coordinates of the first area, the first vibration element, the first drive signal, and a first voice guidance assigned to the first area are associated with each other, and second data in which coordinates of the second area, the second 
a controller configured to drive, in response to a first input operation, from among a plurality of input operations, which is detected in the first area by the position detector, the first vibration element by the first drive signal based on the first data such that a strength of the natural vibration varies depending on a position of the first input operation detected in the first area, and to cause the sound outputter to output the first voice guidance (Fig. 28C element 2841;, Fig. 29A-29B; Para. 0233, 0236), 
wherein, when a movement of a fingertip of a user, while touching the top panel, toward a particular one of a plurality of buttons (2832) on the operation surface is detected (Para. 0228), and
	the controller is configured to
drive each of the first vibration element and the second vibration element (Fig. 20A element 2020; Para. 0181-0183) by a drive signal having a predetermined amplitude whose period matches a duration of the movement of the fingertip of the user on the operation surface (Fig. 29A-29C; It vibrates differently as the user slides the finger as shown in figure 28C; Para. 0231, It applies drive signal as shown in figure 29A until the finger reaches the position Pb. Hence, the drive signal period matches a duration of the movement of the fingertip.), to reduce a dynamic frictional force acting on the fingertip of the user so as to guide the fingertip of the user to the one of the plurality of buttons (Fig. 28C; Para. 0231, 0234-0235, “as the user contact/contactless touch position approaches a local haptic region, either the vibration frequency or the vibration strength may increase or decrease”), and
simultaneously cause the sound outputter to output a voice guidance comprising directional information to guide the fingertip of the user to the one of the plurality of buttons (Para. 0236). 
Jun does not disclose the haptic element configured to generate a natural vibration in an ultrasonic range, and
a moving speed (Fig. 5; Para. 0087). 
However, Obana teaches the haptic element configured to generate a natural vibration in an ultrasonic range (Para. 0134).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Obana to include ultrasonic vibration elements in the device disclosed by Jun. The motivation would have been to emit ultrasonic waves to the skin of the user to cause the user to perceive vibrations (Obana; Para. 0134). Jun already discloses contactless touch input device (Jun; Para. 0234).  
And, Takashima teaches to drive the first vibration element by the first drive signal based on the first data such that a strength of the natural vibration varies depending on a moving speed (Fig. 5; Para. 0087). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Takashima to include a slide gesture and a different haptic feedback based on the speed of the sliding gesture in the device disclosed by Obana. The motivation would have been to provide function specific vibrations (Takashima; Para. 0087). 	
The above rejection also stands for the similar method of claim 9. 
 
As to claim 2, Jun does not explicitly disclose the electronic device as claimed in claim 1, wherein in a case where an input operation to confirm selection of the first area is not performed within a first predetermined period for which the controller is driving the first vibration element by the first drive signal, in response to a second input operation among the plurality of input operations being detected in the second area by the position detector, the controller stops driving the first vibration element, drives the second vibration element by the second drive signal based on the second data such that the strength of the natural vibration varies depending on a moving speed of the second input 
Takashima teaches the electronic device as claimed in claim 1, wherein in a case where an input operation to confirm selection of the first area is not performed within a first predetermined period for which the controller is driving the first vibration element by the first drive signal, in response to a second input operation among the plurality of input operations being detected in the second area by the position detector, the controller stops driving the first vibration element, drives the second vibration element by the second drive signal based on the second data such that the strength of the natural vibration varies depending on a moving speed of the second input operation, and causes the sound outputter to output the second voice guidance (Para. 0180-0186; Table 4; first actuator stops periodically during sliding while the second actuator vibrates continuously). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Takashima to turn off one of the actuator in the device disclosed by Jun. The motivation would have been to obtain a haptic feedback that matches an input operation (Takashima; Para. 0192).

As to claim 3, Takashima (Fig. 6A-B) teaches the electronic device as claimed in claim 1, wherein: 
the storage is further configured to store third data in which coordinates of a plurality of
third areas from among the plurality of areas (P3-P5), a third drive signal used for driving the first vibration element and the second vibration element to generate the natural vibration in the ultrasonic range on the operation surface, and a plurality of third voice guidances each of which is assigned to a 
corresponding one of the plurality of third areas, are associated with each other (Para. 0091), and 
the controller is further configured to drive, in response to a third input operation detected in one of the third areas by the position detector after it is determined that an input operation to confirm selection of either one of the first area or the second area has been performed, the first vibration 
 
As to claim 4, Takashima (Fig. 6A-B) teaches the electronic device as claimed in claim 3, wherein 
the third data stored in the storage are further associated with a plurality of fourth areas (P4-P5) each of which are located around a corresponding one of the third areas (P3), a fourth drive signal used for driving the first vibration element and the second vibration element to generate the natural vibration in the ultrasonic range on the operation surface, and a plurality of fourth voice guidances each of which is assigned to a corresponding one of the fourth areas (Fig. 7A-G; Para. 0091-0097; Table1, Table 2, Table 3), 
wherein in response to the third input operation detected in one of the third areas by the position detector, the controller drives the first vibration element and the second vibration
element by the third drive signal corresponding to the third area in which the third input operation has been detected, and causes the sound outputter to output the third voice guidance associated with the third area in which the input operation has been detected (Fig. 7A-G; Para. 0087, 0091-0097; Table1, Table 2, Table 3), and 
wherein in response to a fourth input operation detected in one of the fourth areas by the position detector, the controller drives the first vibration element and the second vibration
element by the fourth drive signal corresponding to the fourth area in which the fourth input operation has been detected, and causes the sound outputter to output the fourth voice guidance associated with 
 
As to claim 5, Jun (Fig. 9A) discloses the electronic device as claimed in claim 4, wherein an amplitude of the third drive signal (922a) is smaller than an amplitude of the fourth drive signal (921a; Para. 0148, 0149). 
 
As to claim 6, Takashima (Fig. 6A-B) teaches the electronic device as claimed in claim 4, wherein 
the third data stored in storage are further associated with a fifth area (P5) located around the plurality of fourth areas (P4), a fifth drive signal used for driving the first vibration element and the second vibration element to generate the natural vibration in the ultrasonic range on the operation surface, and a fifth voice guidance assigned to the fifth area (Fig. 7A-G; Para. 0087, 0091-0097; Table1, Table 2, Table 3), and 
wherein in response to a fifth input operation detected in the fifth area by the position detector, the controller drives the first vibration element and the second vibration element by the fifth drive signal and causes the sound outputter to output the fifth voice guidance (Fig. 7A-G; Para. 0087, 0091-0097; Table1, Table 2, Table 3). 
 
As to claim 7, Takashima teaches the electronic device as claimed in claim 6, wherein the controller drives the first vibration element and the second vibration element by the fifth drive signal and causes the sound outputter to output the fifth voice guidance in a case where the position of the fifth input operation approaches the third areas (Fig. 7A-G; Para. 0087, 0091-0097; Table1, Table 2, Table 3). 
 
As to claim 8, Jun discloses the electronic device as claimed in claim 1, further comprising: a display (Fig. 19A element 1950).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Cheong et al. (US 2015/0293592 A1) discloses an area specific haptic feedback (Fig. 5). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625